Citation Nr: 0739066	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO denied, 
inter alia, the veteran's claim of service connection for 
hypertension, to include as secondary diabetes mellitus.  In 
May 2005, the veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in August 205, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2005. 

By rating action in June 2006, the RO granted service 
connection for diabetes mellitus, Type II with bilateral 
retinopathy and cataracts.  A decision on entitlement to 
service connection for hypertension was deferred pending 
additional development of the evidence.  A Supplemental SOC 
(SSOC) was issued in January 2007 indicated that the claim 
for service connection for hypertension remained denied.  

The Board notes that in August 2006, the veteran submitted a 
claim for dependency allowance.  As the RO has not 
adjudicated this matter, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hypertension was not present in service, or for many 
years thereafter, and there is no medical evidence of a nexus 
between any such current disability and service.

3.  The only medical opinion on the question of a medical 
relationship between hypertension and the service-connected 
diabetes mellitus weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 119.  
However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In a December 2004 pre-rating letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate direct and secondary service 
connection claims, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim, to include evidence in his 
possession.  The July 2005 SOC included the legal authority 
governing claims for direct and secondary service connection.  
A March 2006 RO letter informed the appellant how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts those determinations.  

Further, the August 2005 and January 2007 SSOCs reflect 
readjudication of the claim after issuance of the 
aforementioned documents.  Hence, the appellant is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006); see also,  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC), is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical records 
and the report of a VA examination.  Also of record and 
considered in connection with the claim are various written 
statements provided by the appellant and by his 
representative, on his behalf.


In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2006).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

While the veteran has specifically asserted his entitlement 
to secondary service connection, to give the veteran every 
consideration in connection with the claim, the Board will, 
as the RO has done, consider the claim in light of the legal 
authority governing direct and secondary service connection. 

Initially, the Board notes that there are no clinical 
findings or diagnoses of hypertension during service or for 
many years thereafter.  Private treatment records dated from 
July 1992 to June 2006 show that the first diagnosis of 
hypertension was noted in a September 1999 Vistar Eye Center 
consultation report.  It is noted that in a July 1995 
statement, Dr. Youngblood indicated that he was one of the 
veteran's family physicians during the 1970's and 1980's and 
that the veteran developed adult onset diabetes Type II in 
February 1975.  There is no medical opinion in the private 
medical treatment records linking hypertension to the 
veteran's service or to his service-connected diabetes 
mellitus.  

The Board finds probative the opinion of a July 2006 VA 
examiner-the only medical opinion to address the question of 
a secondary relationship.  The examiner indicated that the 
service medical records, private and VA records were reviewed 
and indicated that the appellant was interviewed and his 
medical history and complaints were noted.  The examiner 
indicated that the veteran reported that the onset of 
hypertension was in 1998 and indicated that the most likely 
cause of hypertension is genetic and vascular disease.  The 
examiner further concluded that the veteran's hypertension is 
not caused by the service-connected diabetes mellitus, noting 
that the veteran presently had no diabetic renal disease as a 
suggested cause for hypertension.  The Board accords great 
probative value to the VA examiner's comments and opinion, 
based as they were on a review of the veteran's claims file, 
a detailed review of pertinent aspects of his documented 
medical history, and a current examination, and considers 
them to be of primary importance in the disposition of this 
appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion that supports a finding of 
service connection for hypertension on any basis.  

In addition to the medical evidence addressed above, the 
Board has considered the  assertions of the veteran and his 
representative advanced in connection with the claim on 
appeal.  However, as laymen without appropriate medical 
training and expertise, neither the veteran nor his 
representative is competent to render a probative opinion on 
a medical matter, to include a question as to the etiology a 
current disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.  

Under these circumstances, the claim for service connection 
for hypertension, to include as secondary to service-
connected diabetes mellitus, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


